

114 HR 6363 IH: To amend the Internal Revenue Code of 1986 to extend for two years the Indian employment credit.
U.S. House of Representatives
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6363IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend for two years the Indian employment credit.
	
		1.Extension of credit for Indian employment
 (a)In generalSubsection (f) of section 45A of the Internal Revenue Code of 1986 is amended by striking December 31, 2016 and inserting December 31, 2018. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016.
			